           Case 1:20-cv-00080-JMC Document 54 Filed 07/16/20 Page 1 of 2



Bradley T. Cave, P.C. (Wyo. State Bar # 5-2792)
Jeffrey S. Pope (Wyo. State Bar # 7-4859)
HOLLAND & HART LLP
2515 Warren Avenue, Suite 450
P.O. Box 1347
Cheyenne, WY 82003-1347
Telephone: 307.778.4200
bcave@hollandhart.com
jspope@hollandhart.com

Timothy Getzoff (admitted pro hac vice)
HOLLAND & HART LLP
1800 Broadway, Suite 300
Boulder, CO 80302
Telephone: 303.473.2700
tgetzoff@hollandhart.com
ATTORNEYS FOR DEFENDANTS GERRY SPENCE’S
TRIAL LAWYERS COLLEGE AT THUNDERHEAD RANCH,
GERALD L. SPENCE, JOHN ZELBST, REX PARRIS,
JOSEPH H. LOW AND KENT SPENCE

                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF WYOMING

 THE TRIAL LAWYERS COLLEGE, a
 nonprofit corporation,

         Plaintiff.

 vs.

 GERRY SPENCE’S TRIAL LAWYERS                        Civil Action No. 1:20-CV-00080-ABJ
 COLLEGE AT THUNDERHEAD RANCH,
 a nonprofit corporation and GERALD L.
 SPENCE, JOHN ZELBST, REX PARRIS,
 JOSEPH H. LOW, KENT SPENCE and
 JOHN DOE, individual,

         Defendants.

        DEFENDANTS’ NOTICE OF APPEAL OF PRELIMINARY INJUNCTION

        PLEASE TAKE NOTICE that Defendants Gerry Spence’s Trial Lawyers College At

Thunderhead Ranch, Gerald L. Spence, John Zelbst, Rex Parris, Joseph H. Low, and Kent

Spence (“collectively Defendants”), the Defendants in the above-named case, hereby appeal to

the United States Court of Appeals for the Tenth Circuit from the Memorandum Opinion and
              Case 1:20-cv-00080-JMC Document 54 Filed 07/16/20 Page 2 of 2




Order Granting in Part and Denying in Part Plaintiff’s Motion for Preliminary Injunction (Doc.

46), Memorandum Opinion and Order Denying Defendants’ Motion To Stay Proceedings (Doc.

45), and all other applicable orders incorporated therein. Defendants further state that in

appealing these orders, they intend to bring up for review all previous rulings and orders that led

up to and served as a predicate for these orders.

        DATED: July 16, 2020.


                                              /s/ Bradley T. Cave
                                              Bradley T. Cave, P.C. (Wyo. State Bar # 5-2792)
                                              Jeffrey S. Pope (Wyo. State Bar # 7-4859)
                                              HOLLAND & HART LLP
                                              2515 Warren Avenue, Suite 450
                                              P.O. Box 1347
                                              Cheyenne, WY 82003-1347
                                              Telephone: 307.778.4200
                                              bcave@hollandhart.com
                                              jspope@hollandhart.com

                                              Timothy Getzoff (admitted pro hac vice)
                                              HOLLAND & HART LLP
                                              1800 Broadway, Suite 300
                                              Boulder, COP 80302
                                              Telephone: 303.473.2700
                                              tgetzoff@hollandhart.com
                                              ATTORNEYS FOR DEFENDANTS GERRY
                                              SPENCE’S TRIAL LAWYERS COLLEGE AT
                                              THUNDERHEAD RANCH, GERALD L.
                                              SPENCE, JOHN ZELBST, REX PARRIS,
                                              JOSEPH H. LOW AND KENT SPENCE


15004050_v1




                                                    2
